Citation Nr: 1452512	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from January 2000 to July 2000, from May 2002 to February 2003, and from October 2003 to December 2004.  He was awarded a Combat Infantryman's Badge for service in Iraq.  He also had a period of active duty for training from June 1990 to November 1990 and has eleven years, eleven months, and ten days of inactive service with the National Guard.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of this matter was subsequently transferred to the RO in Boise, Idaho.  

A March 2010 rating decision assigned a total rating based upon individual unemployability from September 19, 2009. 

In June 2011, the Veteran cancelled his request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2014).  Appellate review may proceed.

This appeal was remanded to the RO in May 2014 for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in Iraq from October 2003 to December 2004.  

2.  Fecal incontinence was not incurred in or aggravated by active service or inactive or active duty for training, and is not related to injury, event, or disease in active service or inactive or active duty for training to include eating Meals Ready to Eat (MRE's).  


CONCLUSION OF LAW

The criteria for the establishment of service connection for fecal incontinence have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice letters to the Veteran in November 2007, prior to the initial adjudication of the claim, and in August 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

All relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2004 to 2014 are associated with the claims folder.  Private medical records from Dr. Clarke are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2010, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

A VA examination was conducted in September 2014 and a medical opinion was obtained as to the nature and etiology of the claimed disability.  The VA examination was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury/disease may be rebutted by clear and convincing evidence to the contrary. Reasons for granting or denying service connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The United States Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2014).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

III.  Analysis

Initially, the Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Service records show that the Veteran served in Iraq during his period of service from October 2003 to December 2004 and that he was awarded a Combat Infantryman's Badge for this service.  The provisions of 38 U.S.C.A. § 1154(b) will be applied and considered when appropriate. 

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette, 82 F.3d at 392.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Here, the Veteran contends that he has a disability manifested by fecal incontinence that is due to eating MRE's during active service.  See the October 2007 statement.  At the VA examination in September 2014, the Veteran reported that he began to have incontinence around 1995.  He recalled having rock hard stools for a week or two eventually culminating in a very painful defecation with aid of laxative or enema, then he would be okay for a month or so, and then he would develop constipation and rock hard stools again.  He stated that he would note blood on toilet paper after passing the big stools.  The Veteran stated that he was in an infantry unit and that he ate a lot of MREs at that time and has always thought that this is due to consuming those MREs.  He stated that he ate them every drill weekend and for two weeks straight yearly at training.  The Veteran indicated that beginning about 1999 he recalls it "went the other way" with loose stools for a week or two at a time with maybe a week or two of normal bowel movements interspersed.  He indicated that, during loose stool periods, he would have about two bowel movements and during the periods of looser stools, he would have leakage several times daily.  He didn't wear absorbent pads but says he went through a lot of underwear.  The Veteran stated that he discussed this with his private physician, Dr. Clarke, but he did not recall what Dr. Clarke said it was.  Currently, the Veteran stated that the incontinence issue has been about the same ever since it changed in 1999.  He stated that every one or two days, he will have leakage and this also occurred at night in his sleep every four to five days or so.  

There is competent and credible evidence that the Veteran has a disability manifested by fecal incontinence.  The September 2014 VA examination report indicates that the Veteran had impairment of rectal sphincter control.  The Veteran himself has described fecal incontinence.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent.  

The Board must next consider whether there is competent and credible evidence that of in-service incurrence or aggravation of the fecal incontinence or a causal relationship between the fecal incontinence and disease or injury incurred or aggravated during service.  The Board will first discuss whether service connection is warranted based upon active duty service.  

There is lay evidence, the Veteran's own statements, that the fecal incontinence first manifested in the 1990's, prior to the periods of active duty.  See the September 2014 VA examination report.  The Veteran's first period of active duty began in January 2000.  The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness only attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In the Veteran's case, the presumption of soundness does not attach because there is no entrance examination for each period of active duty.  There are no entrance examinations associated with the Veteran's service treatment records for the active duty service.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Thus, the Veteran is not presumed sound upon entry to his periods of active duty beginning in January 2000.  As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's claimed disability occurred during service.  38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  The presumption of aggravation does not arise if the pre-existing disorder did not undergo an increase in severity in service.  

The Veteran has three periods of active duty from January 2000 to July 2000, May 2002 to February 2003, and October 2003 to December 2004.  The service treatment records for each period do not show any evidence of fecal incontinence.  There is no report of symptoms, treatment, or diagnosis of fecal incontinence or other rectal disease.  A June 2000 post deployment separation examination indicates that the Veteran had no medical complaints.  A January 2003 retention examination report indicates that examination of the rectum and anus was normal.  In a September 2003 predeployment health assessment, the Veteran denied having rectal disease, hemorrhoids, or blood in rectum.  Physical examination of the neurologic system and rectum and anus were negative.  A December 2004 post deployment health assessment indicates that the Veteran denied having diarrhea.  The service treatment records do not document fecal incontinence.  
Thus, the Board finds that the presumption of aggravation does not attach as there is not competent evidence that the fecal incontinence was aggravated in service.  There is no lay or medical evidence of an increase in severity or worsening of the fecal incontinence during a period of active service.  There is no mention of fecal incontinence in service in the service treatment records.  The Veteran's lay statements alone are not sufficient evidence to establish an increase in severity during active service.  His own statements are too general and vague.  He does not provide any detailed information as to his fecal incontinence symptoms and does not assert that the symptoms worsened during active service.  He just makes general assertions that the symptoms began in the 1990's and that the symptoms come and go.  He asserted that the fecal incontinence is related to eating MRE's.  Because the lay statements are general and vague, the Board finds that the statements have limited probative value and are not sufficient evidence to establish worsening of the fecal incontinence during the periods of active duty.  Thus, the weight of the evidence shows that the fecal incontinence was not aggravated during service, and service connection on the basis of aggravation is denied.  

The Board has also considered service connection for fecal incontinence on a direct basis.  The service treatment records for each period of service do not show any symptoms, treatment, or diagnosis of fecal incontinence.  The Veteran has asserted that he has had fecal incontinence since the 1990's although he does not make any specific statements as to symptoms during active duty.  He does assert that the fecal incontinence is due to eating MRE's in service.  

There is evidence of treatment for fecal incontinence after service separation.  Private treatment records from Dr. Clarke indicate that in March 2005, the Veteran reported having fecal incontinence for 10 years.  Examination of the anus was normal.  An April 2005 private medical record indicates that the Veteran was seen for a follow-up for constipation.  It was noted that the Veteran took miralax and fiber con, he had no further incontinence, and the Veteran indicated that all problems had resolved.  The assessment was constipation with abdominal pain and rectal incontinence which has resolved.  It was noted that the Veteran should continue with the laxative and fiber con and taper in six months.  VA treatment records show a complaint of constipation in November 2007 and do not document bowel complaints on medical visits after that date.  The September 2014 VA examination addendum indicates that the Veteran was on a high fiber diet with Immodium for fecal incontinence.    

The Board finds that the weight of the competent and credible evidence establishes that the current fecal incontinence is not medically related to active service to include eating MRE's in service.  The September 2014 VA audiometric evaluation report indicates that the diagnosis was slight impairment of sphincter control without leakage.  Examination of the rectal and anal area was normal with no external hemorrhoids, anal fissures or other abnormalities.  The examiner opined that the fecal incontinence was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner provided a rationale for the medical opinion.  The examiner noted that fecal incontinence is assessed by specialty evaluation as due to decreased sensation.  Decreased sensation can be due to multiple factors including trauma, surgery, tumor, various neurologic conditions as well as idiopathic without an identified cause, which typically occurs in older females and not young men.  The examiner noted that the Veteran did not identify and the service treatment records do not show evidence of trauma, surgery, or tumor as etiological.  The examiner indicated that the Veteran temporally identified sporadic ingestion of MRE's as etiological for the fecal incontinence condition, but the examiner indicated that he was not aware of any generally accepted medical literature which plausibly linked sporadic or regular MRE ingestion as this Veteran was engaged in at the reported outset of symptoms with decreased rectal sensation.  The examiner stated that decreased rectal sensation is commonly associated with diabetes as a neurological complication of diabetes and recent studies have indicated that insulin resistance itself without overt diabetes can cause diabetic neuropathic complications prior to the onset of overt diabetes.  The examiner noted that the Veteran has been overweight since the mid 1990s at the reported outset of this condition, and it is most likely that his rectal decreased sensation is due to longstanding insulin resistance predating his diabetes by a number of years.  

The Board finds that the September 2014 VA medical opinion has great evidentiary weight. The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the claimed disability, and considered the Veteran's report of symptoms and onset of the claimed disability before rendering a medical opinion. The VA examiner reported the research and medical findings concerning fecal incontinence and he considered the claimed link between the fecal incontinence and MRE's. Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The medical opinion is based on sufficient facts and data. In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. The medical opinion is also supported by the evidence of record. The VA treatment records document a diagnosis and treatment for diabetes mellitus type II and obesity.  See for instance VA treatment records dated in August 2014 and May 2012 (showing a diagnosis of diabetes mellitus out of control).  

The Veteran himself has attempted to relate the current fecal incontinence to eating MRE's in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as fecal incontinence.  Although lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)] as to the specific issue in this case, an opinion as to the etiology of fecal incontinence falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise. 

The Board finds that the weight of the competent and credible evidence establishes that the current fecal incontinence is not medically related to active service to include eating MRE's in service, and the fecal incontinence is due to the Veteran's nonservice-connected diabetes mellitus and obesity.  

The Board has also considered whether service connection is warranted for fecal incontinence based upon ACDUTRA or INACDUTRA service.  The Board finds that the weight of the competent and credible evidence establishes that the current fecal incontinence did not disable the Veteran during a period of ACDUTRA or INACDUTRA and is not medically related to an injury during ACDUTRA or INACDUTRA.  The service treatment records from the Veteran's National Guard service do not establish complaints, treatment or diagnosis of fecal incontinence.  A March 1990 examination report indicates that the Veteran denied having rectal disease or intestinal problems and examination of the anus and rectum was normal.  Periodic examination reports dated in April 1994 and February 1999 indicate that examination was normal and the Veteran had no complaints.  

As discussed in detail above, the Veteran asserts that the fecal incontinence began in the 1990's and that eating MRE's during National Guard training may have caused the fecal incontinence.  However, as discussed above, the more probative medical evidence, specifically the September 2014 VA examination report, establishes that the current fecal incontinence is not due to eating MRE's but is caused by a non-service connected disability and obesity.  

There is lay evidence that the fecal incontinence first manifested in the 1990's.  See the September 2014 VA examination report.  The record shows that the Veteran had ACDUTRA and INACDUTRA service in 1990's, he had a period of ACDUTRA from June 1990 to November 1990, and his first period of active duty began in January 2000.  As noted above, he is competent to describe observable symptoms such as fecal incontinence, and the Board found his statements to be credible.  However, the Board finds that his lay statements are not sufficient to establish service connection for fecal incontinence during a period of ACDUTRA and INACDUTRA.  He does not provide specific dates of the symptoms and it is not established that he had the fecal incontinence during a period of ACDUTRA and INACDUTRA.  Significantly, there is no competent and credible evidence of a diagnosis of a fecal incontinence during his periods of ACDUTRA and INACDUTRA.  There is no competent and credible evidence that he was disabled due to the fecal incontinence during his periods of ACDUTRA and INACDUTRA.  There is no competent evidence linking the onset of the fecal incontinence to a documented event or incident of ACDUTRA or INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran was not disabled due to fecal incontinence during a period of ACDUTRA or INACDUTRA.  The Board finds that the weight of the competent and credible evidence establishes that the fecal incontinence is not medically related to ACDUTRA or INACDUTRA to include eating MRE's in service but is due to the Veteran's nonservice-connected diabetes mellitus and obesity.  

The preponderance of the evidence of record is against the Veteran's claim for service connection for fecal incontinence, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection for fecal incontinence is not warranted, and the claim is denied.

ORDER

Service connection for fecal incontinence is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


